Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-12, 14-19, 23-37, and 40-42, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103.  Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1-12, 14-19, 23-37, and 40-42 has been withdrawn. With regards to the previously indicated prior art of record, US 2008/0260255 A1, see Figure 7 and 0097, the prior art teaches the determination of the multiple face within the image, providing an evaluation score with respect to each of the faces, and to provide a selection of faces based upon the scores which are weighted an calculated. The determinations are provided in order to acquire positional information which are detected in the frame in order to use for future instances of facial extract, whereas, the prior art of record selects a specific person within a plurality of images and the first score is determined based upon a weight associated with a feature attribute, the second score determined based upon a weight associated with a positional attribute, combining the first and second score in order to ultimately compare the scoring relative to other aggregated scores of other images within a subset of images to generate a summarization video of the selected person. See below further reasons for allowance. 


Allowable Subject Matter
Claim(s) 1-12, 14-19, 23-37, and 40-42 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the first score determined based upon a weight associated with a feature attribute, the second score determined based upon a weight associated with a positional attribute, combining the first and second score in order to ultimately compare the scoring relative to other aggregated scores of other images within a subset of images to generate a summarization video of the selected person. Upon further search and consideration US 2019/0147305 A1, see 0063, teaches the generation of weights in multiple faces within the image and providing a generated score with respect the face data. US 2018/0150722 A1, see 0061-0062 and 0077, teaches the determination of a weighted score with respect to a first face and the weighting can be provided with respect to the face tilt, mouth characteristics, and others. This I utilized in order to obtain an expression score value for the type of face. Finally, US 2012/0035927 A1, see 0120, the image event detection utilizing user position, user face ID information, and face attribute information. However, none of the prior art of record, either alone or in combination, teaches or suggest the combined first and second score having particular weighted attributes in order to ultimately compare the scoring relative to other aggregated scores of other images within a subset of images to generate a summarization video of the selected person.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661